Citation Nr: 1517037	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision and a January 2012 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the paper claims file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file, however, reveals that the documents contained therein are either duplicative or not relevant to the issues on appeal.  

The issue of entitlement to a compensable rating for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no credible evidence that shows that the Veteran's current tinnitus is etiologically related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim for entitlement to service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claim, a letter dated in September 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and private treatment records have been obtained.  The Veteran was also afforded VA examinations which the Board find adequate to decide the claim.  In any event, the Board finds that no additional development is warranted because the case turns on the credibility of statements regarding continuity of symptomatology.  There is no further duty to assist the Veteran in the substantiation of his claim.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran has continuously reported that he was exposed to loud noise and acoustic trauma as an infantryman during his active period of service.  The Board finds that the noise exposure described by the Veteran is consistent with the duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service military noise exposure is established.  38 U.S.C.A. § 1154 (West 2014).  

The Veteran's service treatment records are incomplete and they do not include a copy of any separation examination.  However, the records contained within the file are absent any complaints or diagnoses of problems with the Veteran's ears or hearing.

The Veteran, his friends, and his family have submitted statements regarding his difficulty hearing.  In September 2009, the Veteran's mother submitted a statement in which she stated that the Veteran has told her "on several occasions" that he has some ringing in his ears.  Also in September 2009, the Veteran's wife submitted a statement regarding the Veteran's poor hearing acuity.  She did not specifically discuss the Veteran's complaints of tinnitus.  The Veteran also submitted a statement in September 2009 in which he stated that he occasionally experienced a ringing in his left ear.  

Private treatment records from February 2009, September 2009, and December 2009 indicate that the Veteran complained of ringing in his ears.   

In September 2009, the Veteran was provided a VA examination regarding his claim related to his hearing loss and his claim of service connection for tinnitus.  At that time, the Veteran reported intermittent tinnitus and he stated that it began about one year previously.  He told the examiner that it occurred approximately twice per week and lasts about 15 to 20 seconds per episode.  Based on the reported time frame of onset, the examiner opined that the Veteran's tinnitus was not likely due to military noise exposure. 

The Veteran was afforded another VA examination in May 2011 regarding his claim for entitlement to an increased rating for bilateral hearing loss and his claim for entitlement to service connection for tinnitus.  At that time, the Veteran reported intermittent tinnitus which he described as a high pitched ringing sound that he experienced bilaterally.  The Veteran told the examiner that it began "several years ago" under no specified circumstances.  The Veteran reported that it occurs about twice per week and lasts seconds to minutes per episode.  The examiner opined that, based on the reported time of onset outside of military service, the Veteran's tinnitus is not likely due to military noise.  

Then, in October 2011, the Veteran underwent a third VA examination regarding his claims related to his hearing loss and tinnitus.  The Veteran indicated that he believed his tinnitus resulted from his period of active service.  The Veteran told the examiner that the tinnitus began 10 years previously, and then stated that it occurred 20 years previously.  The examiner noted that the Veteran's military service concluded in 1976, 35 years previously.  

In January 2012, an addendum opinion was offered concerning the etiology of the Veteran's tinnitus.  The examiner indicated that after additional review of the forensic analysis of the claim still suggested that the Veteran's tinnitus is less likely as not a result of or caused by noise exposure.  The examiner noted that the Veteran had originally stated in September 2009 that the tinnitus had begun only one year previously; then, in an October 2011 examination, the Veteran stated that the tinnitus began 10 years previously and he also stated that it occurred 20 years previously.  Because the Veteran's military service concluded 35 years previously, the examiner found that it is less likely as not that the tinnitus is a result of or caused by military noised exposure.  

The Veteran submitted a statement with his April 2012 notice of disagreement in which he clarified the information regarding his reported onset of tinnitus.  In that statement, he indicated that he has experienced tinnitus since service.  He also stated that he has had no other noise exposure.  Finally, he indicated that, during his examination, he told the examiner the date at which point the tinnitus became nearly unbearable.   Finally, in his April 2013 VA Form 9, the Veteran explained that his tinnitus condition has "always been severe but it became unbearable several years ago" and that is what he relayed to the examiner.  He went on to state that the ringing in his ears began while he was on active duty but that it became unbearable in the last 10 to 20 years.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The credibility of assertions of tinnitus, however, is crucial given the subjective nature of the disability. Unfortunately, the Board finds that the Veteran's statements are inconsistent concerning the onset and nature of his tinnitus and therefore unreliable.  On three occasions prior to the April 2012 notice of disagreement, the Veteran did not associate the onset of his tinnitus with military service and did not associate the onset of his tinnitus until many years after his discharge from service.  Consequently, the Board does not find that there is persuasive credible lay evidence of the onset of tinnitus occurring in service and ever since service.

There is also no medical evidence of record that shows that the Veteran has tinnitus that is etiologically related to in-service noise exposure.  The VA examiners opined that it was not likely that the Veteran's tinnitus was related to service.  Thus, the medical experts found no nexus between the Veteran's claimed tinnitus and service. As there is no credible lay evidence of continuity of symptomatology of tinnitus since service and no medical opinion evidence relating the Veteran's tinnitus to in-service military noise exposure, service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking a compensable rating for bilateral hearing loss, which has been rated as noncompensable from June 19, 2006. 

The Board notes that, along with his VA Form 9, Substantive Appeal, the Veteran submitted a private audiogram dated April 2013.  However, because this record was submitted prior to transfer of the records to the Board of Veterans' Appeals, the Veteran may not waive review of this evidence; instead, this evidence will be referred to the RO/AMC for review and disposition.  38 C.F.R. § 19.37(a).  Therefore, a remand is required.  

Further, because the April 2013 private audiogram suggests a material change in the severity of the Veteran's hearing loss, another comprehensive VA examination -with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board also notes that the Veteran's representative requested that VA treatment records from appointments dated April 2014 and May 2014 be associated with the claims file.  To date, these records have not been associated with the record.  On remand, these as well as any other outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should also obtain any outstanding VA treatment records, to include any records from appointments dated April 2014 and May 2014.  All efforts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any opinion expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


